Name: Council Regulation (EC) No 1976/1999 of 13 September 1999 amending Regulation (EEC) No 2717/93 imposing a definitive anti-dumping duty on imports of ferro-chrome with a carbon content by weight of maximum 0,5 % (low carbon ferro-chrome), originating in Kazakhstan, Russia and Ukraine
 Type: Regulation
 Subject Matter: Asia and Oceania;  iron, steel and other metal industries;  trade;  Europe;  competition
 Date Published: nan

 EN Official Journal of the European Communities17. 9. 1999 L 245/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1976/1999 of 13 September 1999 amending Regulation (EEC) No 2717/93 imposing a definitive anti-dumping duty on imports of ferro-chrome with a carbon content by weight of maximum 0,5 % (low carbon ferro-chrome), originating in Kazakhstan, Russia and Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 11(3) thereof, Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: I. PREVIOUS PROCEDURE (1) By Regulation (EEC) No 2717/93 (2) (hereafter the defin- itive Regulation), the Council imposed a definitive anti- dumping duty on imports of ferro-chrome with a carbon content by weight of maximum 0,5 % falling within CN codes 7202 49 10 and 7202 49 50, origin- ating in Kazakhstan, Russia and Ukraine. The measures consist of a specific duty of EUR 0,31 per kilogram net of low carbon ferro-chrome. II. REVIEW (2) On 2 October 1998, by a notice published in the Official Journal of the European Communities (3) the Commission, after consulting the Advisory Committee, initiated on its own initiative a review pursuant to Article 11(3) of Council Regulation (EC) No 384/96 (hereafter referred to as the Basic Regulation) together with an expiry review following a request of the Community industry and commenced an investigation. This interim review was limited to the clarification of the product coverage of the measures. (3) The Commission gave the parties known to be concerned the opportunity to make their views known in writing and to request a hearing. (4) The Community producer made its views known in writing. In addition, information was received from Thyssen Aktiengesellschaft, Germany, an unrelated importer of the product covered by the measures in the Community. (5) The Commission sought and verified all information it deemed necessary for its investigation concerning the product coverage of the measures and carried out on- spot verifications at the premises of the following companies:  Elektrowerk Weisweiler GmbH, Weisweiler, Ger- many,  Zimbabwe Alloys Limited, Gweru, Zimbabwe. III. DETERMINATION OF THE PRODUCT SCOPE OF COUNCIL REGULATION (EEC) No 2717/93 (6) In accordance with Article 1 of the definitive Regulation, the product concerned is defined as ferro-chrome with a carbon content of maximum 0,5 % falling within CN codes 7202 49 10 and 7202 49 50 (hereafter the product investigated). (7) The measures imposed by the definitive Regulation did not specify the minimum chromium content of the product investigated. (8) In application of notes 1(c) and 1(g) of Chapter 72 of the Combined Nomenclature (Annex I to Council Regu- lation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff) certain products having a chromium content of more than 10 % are also classifiable in CN codes 7202 49 10 and 7202 49 50 and are, hence, subject to the above- mentioned anti-dumping duty. (9) However, in the course of the interim review invest- igation, it was established that low carbon ferro-chrome obtained from alloy steel scrap with a chromium content up to 30 % (hereafter low chromium product) differs significantly from the product investigated in several respects. These differences are, in particular, that the low chromium product is obtained from different ingredients, that its chromium content as well as its price is considerably lower than that of the product investigated, and that it can only be used in the first stage of stainless steel production, i.e. for the prepara- tion of a primary crude alloy steel melt. (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18). (2) OJ L 246, 2.10.1993, p. 1. (3) OJ C 303, 2.10.1998, p. 4. EN Official Journal of the European Communities 17. 9. 1999L 245/2 (10) In the light of the above differences between the low chromium product and the product investigated, it is concluded that imports of ferro-chrome with a carbon content by weight of maximum 0,5 % with a chromium content lower than 30 % should not be included in the product covered by the measures. (11) Given the fact that the present review investigation is limited to the clarification of the product that was intended to be covered by the original measures, to prevent any consequent prejudice to importers of the product, it is appropriate that the findings be applied from the date of the entry into force of the definitive Regulation. (12) The interested parties were informed of the facts and considerations on the basis of which it was intended to amend the definitive Regulation, were given an oppor- tunity to comment, and did not express any objection. (13) Given the above, the Council concludes that the defin- itive Regulation should be amended as to the product coverage of the measures. (14) This review does not affect the date on which Regulation (EEC) No 2717/93 will expire, pursuant to Article 11(2) of the Basic Regulation, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) of Regulation (EEC) No 2717/93 is hereby replaced by the following: 1. A definitive anti-dumping duty is hereby imposed on imports of ferro-chrome with a carbon content of maximum 0,5 % and a chromium content by weight of 30 % and more falling within CN codes 7202 49 10 and 7202 49 50 (Taric Codes: 7202 49 10*11, 7202 49 10*19, 7202 49 50*11 and 7202 49 50*19), originating in Kazakhstan, Russia and Ukraine. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Commun- ities and shall apply to all imports of ferro-chrome with a carbon content by weight of maximum 0,5 % originating in Kazakhstan, Russia and Ukraine entered into free circulation in the Community as from 2 October 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1999. For the Council The President T. HALONEN